Martin, J.,

delivered the opinion of the court.
This is an application to cancel a security bond. The plaintiff having been appointed cashier of the City Bank of New-Orleans, gave his bond, according to the requisitions of the charter, for the faithful discharge of the duties of his office. Three years ago he resigned his office. He now seeks, in this suit, to have his bond cancelled, on an allegation that it appears from the books of the bank, that all his accounts have been examined and found correct, and that he surrendered to his successor every thing he had in his possession as cashier. The District Court dismissed his petition. From this judgment he has appealed to this court.
The judge of the District Court came to the conclusion, and we think correctly, that he could not legally compel the bank to surrender the evidence of the obligation of the sureties *500f the plaintiff, taken to indemnify it, should it thereafter be ¿jscovere¿ that the conduct of the plaintiff had occasioned any injury to the institution.
The prescription of three years elapsing after his resignation, does not extinguish the obligation of a cashier’s bond ; and, until it is prescribed against, the bank may hold the bond as an indemnity.
It would be, indeed, very desirable for him to be able to relieve his friends from the responsibility they have incurred for him. But those who direct the affairs of the bank are bound to protect the rights of those who have confided in them. Three years only have elapsed since the plaintiff’s resignation. Prescription cannot be said to have extinguished the obligation of which his bond is the evidence. At what period this may be the case, is a question to be examined when it will be presented for the consideration and decision of this court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.